AGREEMENT
FOR PURCHASE AND SALE OF SHARES OF
PREFERRED STOCK
OF PEPGEN CORPORATION

             This Agreement is entered into effective as of April 17, 2001, (the
“Effective Date”), by and between Biotechnology Development Fund I, L.P., a
limited partnership organized under the laws of Delaware (“BDF I”),
Biotechnology Development Fund II, L.P., a limited partnership organized under
the laws of Delaware (“BDF II”), (together the “Purchasers”), and Calypte
Biomedical Corporation (“Seller”), a Delaware corporation.  The principal
offices for the Purchasers and the Seller are shown below each party’s signature
at the end of this Agreement.  Pepgen Corporation (“Pepgen”), a California
corporation with its principal offices at 1255 Harbor Parkway, Alameda, CA
94502, has executed and delivered this Agreement solely to acknowledge and
consent to the sale of shares of Pepgen effected hereby.

             1.          Purchase and Sale of Shares.  Seller hereby agrees to
sell and transfer to Purchasers, and Purchasers hereby agree to purchase from
Seller, the entirety of Sellers’ shares of Pepgen Series A Preferred Stock (the
“Series A Shares”) and shares of Pepgen Series C Preferred Stock (the “Series C
Shares”) in the amounts listed on the attached Schedule A to this Agreement
(collectively the “Shares”) for an aggregate purchase price of $500,000 (the
“Consideration”) on the relevant closing dates as set forth below in Section 4.

             2.          Assignment of Rights and Obligations.  Seller hereby
irrevocably assigns, transfers and conveys to the Purchasers all rights and
obligations accorded to Seller (a) by the Master Stock Purchase Agreement dated
September 19, 1995 by and among Pepgen, Seller and the parties listed on the
attached Schedule B to this Agreement (the “Series A Agreement”), (b) by the
Series C Preferred Stock Purchase Agreement dated August 20, 1999 by and among
Pepgen, Seller and the parties listed on the attached Schedule C to this
Agreement (the “Series C Agreement”), and (c) by related principle documents to
the Series C Agreement and by the associated documents listed on the attached
Schedule D to this Agreement.  Such rights and obligations will be transferred
from Sellers to Purchasers on the relevant closing dates as set forth below in
Section 4.

             3.          Notice of Sale.  Seller hereby notifies Pepgen of the
transfer of Shares and all rights and obligations of the Shares’ ownership to
Purchasers pursuant to the terms of this Agreement.

             4.          Closings.

                           (a)         First Closing.. The first closing of the
purchase and sale of the Shares will take place at the offices of Heller Ehrman
White & McAuliffe LLP, 275 Middlefield Road, Menlo Park, California 94025-3506
at 10:00 a.m. California time, on April 17, 2001 or at such other time and place
as Seller and BDF I ( the “First Closing”) mutually agree.  At the First
Closing, BDF I shall deliver $171,000 to Seller in the form of a check payable
to Seller or a wire transfer of funds to Seller.  At the First Closing, Seller
shall deliver to BDF I the certificates representing the number of Shares
purchased by BDF I as set forth in Schedule A together with the following
documents:  (i) the Series A Agreement and related principle financing
documents; (ii) the Series C Agreement and related principle financing
documents; and (iii) documents listed on Schedule D to this Agreement.
                           (b)        Second Closing.  The second closing of the
purchase and sale of the Shares will take place at the offices of Heller Ehrman
White & McAuliffe LLP, 275 Middlefield Road, Menlo Park, California 94025-3506
at 10:00 a.m. California time, on May 1, 2001 or at such other time and place as
Seller and BDF II (the “Second Closing”) mutually agree.  At the Second Closing,
BDF II shall deliver $329,000 to Seller in the form of a check payable to Seller
or a wire transfer of funds to Seller.  Seller shall deliver to BDF II
certificates representing the number of Shares purchased by BDF II as set forth
in Schedule A.

             5.          Pepgen Board of Directors.  Effective as of the Second
Closing, Nancy E. Katz, President, Chief Executive Officer and Chief Financial
Officer of Seller, shall resign her position as the member of Pepgen’s Board of
Directors (the “Board”) who is selected by the holders of a majority of the
shares of the Series A Preferred Stock and the Series B Preferred Stock of
Pepgen pursuant to Section 1.1 of the Voting Agreement between Pepgen and the
parties listed on Schedule C to this Agreement (the “Voting Agreement”).

             6.          Voting Agreement.  Pursuant to Section 6.1 of the
Voting Agreement, Purchasers hereby agree to be bound by the terms of the Voting
Agreement.

             7.          Representations and Warranties of Purchasers. 
Purchasers represent and warrant to Seller, and to Pepgen, that:

                           (a)         Purchase for Own Account for Investment. 
Purchasers are purchasing the Shares from Seller for Purchasers' own account for
investment purposes only and not with a view to, or for sale in connection with,
a distribution of the Shares within the meaning of the Securities Act of 1933,
as amended (the “1933 Act”).  Purchasers have no present intention of selling or
otherwise disposing of all or any portion of the Shares and no one other than
Purchasers have any beneficial ownership of any of the Shares.

                           (b)        Access to Information.  Purchasers are
“accredited” investors as defined under Regulation D under the 1933 Act, have
had access to all information regarding Pepgen and Pepgen’s present and
prospective business, assets, liabilities and financial condition that
Purchasers reasonably consider important in making the decision to purchase the
Shares, and have had ample opportunity to ask questions of Pepgen's
representatives concerning such matters and this investment.  Purchasers are not
relying upon any representations or warranties from Seller with respect to the
Shares, except as specifically set forth in Section 3 hereof as to Seller’s
authority to sell, and title to, the Shares, or with respect to Pepgen.

                           (c)         Understanding of Risks.  Purchasers are
fully aware of:  (i) the highly speculative nature of the investment in the
Shares; (ii) the financial hazards involved; (iii) the lack of liquidity of the
Shares and the restrictions on transferability of the Shares (e.g., that
Purchasers may not be able to sell or dispose of the Shares or use them as
collateral for loans); (iv) the qualifications and backgrounds of the management
of Pepgen; and (v) the tax consequences of investment in the Shares.

                           (d)        Purchasers’ Qualifications.  Purchasers
have a preexisting personal or business relationship with Pepgen and/or certain
of its officers and/or directors of a nature and duration sufficient to make
Purchasers aware of the character, business acumen and general business and
financial circumstances of Pepgen and/or such officers and directors.  By reason
of Purchasers’ business or financial experience, Purchasers are capable of
evaluating the merits and risks of this investment, have the ability to protect
Purchasers’ own interests in this transaction and is financially capable of
bearing a total loss of this investment.
                           (e)         No General Solicitation.  At no time were
Purchasers presented with or solicited by any publicly issued or circulated
newspaper, mail, radio, television or other form of general advertising or
solicitation in connection with the offer, sale and purchase of the Shares.

                           (f)         Compliance with Securities Laws.
 Purchasers understand and acknowledge that, in reliance upon the
representations and warranties made by Purchasers herein, the Shares are not
being registered with the Securities and Exchange Commission (“SEC”) nor are
they being qualified under the California Corporate Securities Law of 1968, as
amended or the laws of any other state, but instead are being issued under an
exemption or exemptions from the registration and qualification requirements of
relevant law, which impose certain restrictions on Purchasers’ ability to
transfer the Shares.

                           (g)        Restrictions on Transfer.  Purchasers
understand that any subsequent transfer by the Purchasers of some or all of the
Series A Shares and/or the Series C Shares are subject to limitations set forth
in Section 4.5 of the Series C Agreement and that the subsequent transfer of
certain rights and obligations associated with ownership of the Shares may be
subject to further conditions and limitations set forth in the Voting Agreement
and in the Information and Registration Rights Agreement between Pepgen and the
parties listed on Schedule C to this Agreement.

                           (h)        Rule 144.  Purchasers understand that SEC
Rule 144 promulgated under the 1933 Act, which permits certain limited sales of
unregistered securities, is not presently available with respect to the Shares
and, in any event, requires that the Shares be held for a minimum period, after
they have been purchased and paid for (within the meaning of Rule 144), before
they may be resold under Rule 144.  Purchasers understand that Rule 144 may
indefinitely restrict transfer of the Shares if Purchasers are, and for so long
as Purchasers remain, “affiliates” of Pepgen and “current public information”
about Pepgen (as defined in Rule 144) is not publicly available.

                           (i)          Legends and Stop-Transfer Orders. 
Purchasers understand that certificates or other instruments representing any of
the Shares acquired by Purchasers will bear legends required by federal or state
laws or by the Bylaws of Pepgen or under any agreements to which the Shares are
subject and which would impose legend obligations on the Shares as transferred
hereby.  Purchasers agree that, in order to ensure and enforce compliance with
the restrictions imposed by applicable law and those referred to in the
foregoing legends, or elsewhere herein, Pepgen may issue appropriate “stop
transfer” instructions to its transfer agent, if any, with respect to any
certificate or other instrument representing the Shares, or if Pepgen transfers
its own securities, that it may make appropriate notations to the same effect in
Pepgen's records.

                           (j)          Rights and Obligations Applicable to the
Shares as Sold; Execution and Delivery of Additional Documents as Condition to
Sale.  Purchasers have made their own investigation of any restrictions imposed
upon, or rights applicable to, the Shares, or upon or for the benefit of
Purchasers as the holders thereof, by law or by any written agreement applicable
to the Shares as held by Purchasers as transferees from Seller, and Purchasers
have executed and delivered all instruments and documents and otherwise complied
with all obligations required, as of the Effective Date, to be complied with by
Purchasers under written agreements applicable to the Shares and to this
transfer and sale to Purchasers.

             8.          Representations and Warranties By Seller.  Seller
represents and warrants to Purchasers that:

                           (a)         Seller has full authority and power to
execute and deliver this Agreement and, subject in part to the truthfulness of
Purchasers’ representations herein, to sell and transfer the Shares to
Purchasers as provided herein.  This Agreement has been duly executed and
delivered by Seller and constitutes the valid and binding obligation of Seller
enforceable against Seller in accordance with its respective terms.
                           (b)        Seller is the sole and exclusive owner,
beneficially and of record, of all the Shares, free and clear of all liens,
encumbrances, security agreements, pledges, preemptive rights, options, proxies,
claims and charges.  Upon each of the First Closing and the Second Closing, and
the delivery of the certificates representing the Shares pursuant to this
Agreement, Seller will transfer to Purchasers good and valid title to the Shares
and such Shares shall be free and clear of any liens, adverse claims,
encumbrances or agreements, preemptive rights, co-sale rights, rights of
refusal, repurchase rights, voting trusts and other restrictions of any kind.

                           (c)         Seller has held the Shares continuously
since the date such Shares were issued by Pepgen.

                           (d)        Seller is not aware that the initial
issuance and sale of the Shares to Seller by Pepgen was not in compliance with
all applicable federal and State of California securities laws.

                           (e)         At no time did Sellers present or solicit
by means of any publicly issued or circulated newspaper, mail, radio, television
or other form of general advertising or solicitation in connection with the
offer, sale and purchase of the Shares.

                           (f)         The execution, delivery of this Agreement
and the performance of its respective terms will not, with or without the giving
of notice or the passage of time, conflict with, constitute a violation or
breach of or result in a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel or require any
notice or consent under (a) any contract, lease, license, franchise, permit,
indenture, agreement or mortgage for borrowed money, instrument of indebtedness,
security interest, or other arrangement to which Seller is a party or by which
Seller is bound or to which any of Seller’s assets are subject, (b) any order,
writ, injunction, award, decree, decision or ruling of any court, arbitrator or
governmental or regulatory body against or binding Seller, or (c) any statute,
law, rule or regulation of any jurisdiction to which Seller may be subject.

                           (g)        Subject in part to the truth and accuracy
of the Purchasers’ representations set forth in Section 5, the offer, sale and
transfer of the Shares as contemplated by this Agreement is exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”)
and from the registration and qualification requirements of applicable state
securities laws, and neither the Seller, nor any authorized agent acting on its
behalf, will take any action hereafter that would cause the loss of such
exemptions.

             9.          Legal Fees.  Seller shall reimburse the Purchasers for
legal fees incurred by the Purchasers in connection with this transaction in an
amount not to exceed $5,000.

             10.        Further Assurances.  Seller agrees, at its sole cost and
expense, to assist Purchasers to effectuate the purposes and intent of this
Agreement and shall cooperate with Purchasers to effectuate the transfer of the
record title to the Shares on the books and records of Pepgen from Seller to
Purchasers

             11.        General.  This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  This Agreement will be
governed by the laws of the State of California without regard to its body of
law controlling conflict of laws.  This Agreement is the complete and exclusive
agreement of the parties hereto regarding the specific subject matter of this
Agreement and supersedes in their entirety all prior agreements, understandings
and communications, oral or written, between or among the parties regarding the
specific subject matter of this Agreement, will be binding upon and inure to the
parties’ respective successors and assigns, and may only be amended by a writing
signed by the parties hereto or their respective successors, assigns or
authorized representatives.

Rest of Page Left Intentionally Blank

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date.

SELLER:     PURCHASERS:               CALYPTE BIOMEDICAL CORPORATION  
BIOTECHNOLOGY DEVELOPMENT FUND I, L.P             By: /s/  Nancy E. Katz   By:
BioAsia Investments, LLC, General Partner    

--------------------------------------------------------------------------------

        Name: Nancy E. Katz         Title: Chief Executive Officer, President
and Chief   By: /s/  Frank Kung     Financial Officer    

--------------------------------------------------------------------------------

        Name: Frank Kung         Title: Managing Member               Address:
1265 Harbor Bay Parkway, Alameda,           California  94502   Address: 575
High Street, Suite 201, Palo Alto,           California  94301                  
  BIOTECHNOLOGY DEVELOPMENT FUND II, L.P.                   By: BioAsia
Management, LLC, General Partner                     By: /s/  Frank Kung        
 

--------------------------------------------------------------------------------

        Name: Frank Kung         Title: Managing Member                    
Address: 575 High Street, Suite 201, Palo Alto,           California  94301    
         

 

ACKNOWLEDGED AND SALE OF SHARES CONSENTED TO:

PEPGEN CORPORATION     By: /s/  C. P. Liu  

--------------------------------------------------------------------------------

    Name: C. P. Liu  

--------------------------------------------------------------------------------

    Title: President  

--------------------------------------------------------------------------------

 